Citation Nr: 0211189	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-26 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of herniated nucleus pulposus, currently evaluated 
as 20 percent disabling.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1962 to March 
1968.

The 20 percent rating current assigned for the veteran's low 
back disability has been in effect since 1968.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
PR, in August 1996.

The Board remanded the case in March 2001 for additional 
development; that has been accomplished and the case is 
returned for final appellate consideration.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal is of record.

2.  Postoperative residuals of herniated nucleus pulposus is 
manifested by no more than generally severe functional 
impairment with recurrent attacks and pain on arising and 
neurological findings compatible with the herniated disc 
sites but absent significant muscle spasm or marked motion 
limitations in most planes.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
postoperative residuals of herniated nucleus pulposus have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and to the extent that they are 
available, these records appear to be intact.  Additionally, 
in rating decisions on appeal, the statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for the service-connected low back disability.  
Pursuant to the Board's remand, additional development took 
place and the veteran was fully informed at every step, 
including as to pertinent regulations.  Correspondence copies 
of these determinations were mailed to the veteran.  These 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran reported having received treatment 
at VA for his back.  The record reflects that the RO 
requested these records at various times during the appeal 
period, and that the record contains VA treatment records, 
which include outpatient treatment reports, inpatient 
treatment reports, and summary reports.  The veteran has 
specifically reported that he has not received treatment from 
other than VA, so additional records from private facilities 
are not outstanding.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo specialized VA 
examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate the claim.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

II.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion. Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position. Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


III. Factual Background

Extensive prior examination and other clinical evaluative 
reports are in the file for comparative purposes.  

On VA examination in March 1996, the veteran reported that he 
had had a lumbar laminectomy for a herniated nucleus pulposus 
in the mid 1950's.  He now had no low back pain but had 
swelling and tiredness in his legs and cramping when walking 
long distances.  He said he could not exercise due to his 
back problems and pain would become worse on standing for 
more than 10 minutes.

On examination, there were no postural or fixed deformities 
of the back.  There was no evidence of muscle spasm but he 
had tenderness to palpation of the scar area on the spinous 
processes of the vertebrae.  The laminectomy scar was well 
healed.  Range of motion was forward flexion of 65 degrees 
with backward extension of 25 degrees, both right and left; 
and there was no objective evidence of pain on motion in any 
plane.  There was no muscle atrophy of the lower extremities.  
Muscle strength in both legs was normal.  He could rise on 
toes and heels without problems.  Straight leg raising was 
negative.  Lasegue sign was negative in both legs.  He had an 
almost absent bilateral Achilles reflex.  Diagnosis was 
residuals, lumbar laminectomy due to herniated nucleus 
pulposus.

A report was received from a private neurologist, JD, M.D., 
who saw the veteran in June 1997.  On nerve conduction 
studies (NCS) and electromyographic tests (EMG), in 
additional to bilateral tarsal tunnel syndrome, the veteran 
had right L-5/S-1 radiculopathy and left L-4/L-5 
radiculopathy with active components shown at the paraspinal 
muscles.  The specific findings were documented in the 
accompanying test report.

A statement is of record from the Electric Energy Authority 
in San Juan that the veteran was being seen for his 
lumbosacral spine in August 1997.  The veteran subsequently 
reported in his VA Form 9 in August 1997 that his back was 
creating a hazardous environment on his job as an auditor 
with the local state electrical company.

On VA examination in June 2000, the veteran reported 
occasional tingling of the toes without low back pain.  He 
was not taking any pain killer and had not recently seen 
physicians.  Precipitating factors for symptoms included 
waking up in the mornings, doing yard work, washing the car, 
doing mechanics or changing the tires.  The symptoms would be 
alleviated with rest.  The veteran reported that he had 
severe pain on waking in the morning; when he moved, sat or 
watched movies the pain was relieved.  He indicated that he 
had worked for 30 years with the electric company and before 
retirement, he had gone to the state insurance fund because 
he was assigned to driving cars long distances where he had 
had severe low back pain.

On examination, range of motion was 75 degrees on forward 
flexion of the lumbar spine; backward extension, lateral 
flexion and rotations were all 30 degrees.  There was no 
objective sign of painful motion or lumbar paravertebral 
muscle spasms.  There was mild weakness of both ankles 
dorsiflexor muscles with muscle strength a 4 out of 5.  There 
was also mild weakness of both ankles, plantar flexor 
muscles, gastrocnemius, with muscle strength at 4 of 5.  
There was no lumbar paravertebral muscle tenderness to 
palpation.  There was no spasm of back muscles.  The 
laminectomy scar was well healed and not tender.  Gait was 
normal.  Straight leg raising was negative.  Knee jerks were 
diminished plus one bilaterally.  He had absent ankle jerks.  
There was diminished pinprick and smooth sensation on both L-
5/S-1 dermatomes of the feet.

Outpatient clinical reports from July 2000 show that he 
complained of his back condition after several months of 
bilateral ankle and heel pain.  Arthritis was diagnosed.

On VA examination in February 2002, particular care was taken 
to ensure that all findings relating to neurological 
impairment (i.e., sciatic neuropathy) were captured.  The 
veteran said that since his laminectomy, he had had chronic 
low back pain.  A private physician had done EMG and other 
tests which confirmed a bilateral tarsal syndrome in 1997.  
In addition, the private physician had diagnosed L-5 and S-1 
right radiculopathy and left L-4/L-5 radiculopathy.  Active 
components in the paraspinal muscles were noted at that time. 

Since then, the veteran reportedly had had intermittent lower 
back pain.  He described the lower back pain as moderate to 
severe.  He said that he could not rest when he developed the 
bouts of lower back pain which would occur about 2-3 times 
every month.  He continued to do normal activity as long as 
he could rest, but if he could not rest, his pain would get 
worse.  He was not taking medications.  

Neurological examination showed decreased pinprick and light 
touch of the L-5 distribution on the right side, findings 
felt to be compatible with status post lumbar laminectomy and 
right radiculopathy (L-5).

In February 2002, VA also provided specialized orthopedic 
examination, during which time the claims folder was 
available to the examiner.  The veteran complained of 
numbness of his feet, worse on the right.  He said that his 
back pain would wake him up at night.  The veteran had a 
history of having had a bad experience with using Valium, so 
he was not taking medication.  He said that while he had had 
no recent emergency room visits, when he developed serious 
pain, in his chronic condition, he would undertake to have 
bed rest for 24 hours and do slow movements until he could 
continue.  Doing things like yard chores, sweeping or being 
out of bed for more than 7-8 hours precipitated symptoms; the 
symptoms would be alleviated with 24 hour bedrest and slow 
movements.

The veteran did not use crutches or braces or a cane.  He had 
undergone the surgery in mid-1960's, and in August 1997, had 
received disability due to his low back.  He had been working 
as an auditor and driving for long periods of time.  Daily 
activities included limitation from all sports.  Range of 
motion of the lumbar spine was forward flexion of 65 degrees 
with backward extension and lateral flexion to 30 degrees.  
Rotations equaled 35 degrees.  There was no painful motion.  
The laminectomy scar was healed and nonsymptomatic.  There 
was no muscle spasm or leg weakness.  

Noted neurological abnormalities included knee jerks at 2+ 
bilaterally and absent ankle jerks bilaterally.  He had a 2 
cm. left thigh (quadriceps) muscle atrophy at the 
suprapatellar area, and diminished pinprick and smooth 
sensation on the right L-4/L-5/S-1 dermatomes of the foot and 
leg.  He also had diminished pinprick and smooth sensation in 
the plantar aspect of both feet.  He had a negative straight 
leg raising sign, bilaterally and a bilateral Tinel sign on 
both medial malleoli.  The diagnosis was right L-5/S-1 and 
left L-4/L-5 lumbar radiculopathy and bilateral tarsal tunnel 
syndrome.

In regard to specific Board remand questions, the examiner 
concluded that there was essentially normal range of lumbar 
motion (forward flexion to 95 degrees; backward extension to 
35 degrees; lateral flexion to 40 degrees; rotations to 35 
degrees).  The examiner could not speak to his ability to 
lift and carry items, but there was no exhibition of weakened 
movement or excess fatigability or lack of endurance.  

However, the examiner opined that the veteran showed evidence 
of disuse with 2 cm. muscle atrophy of the left high at 15 
cms., suprapatellar, with diminished pinprick and smooth 
sensation on right L-4/L-5 and L-5/SA-1 dermatomes and absent 
ankle jerks bilaterally.  The examiner concluded that the 
tarsal tunnel syndrome was unrelated to his low back 
problems.  And although the veteran did not complain of low 
back pain, he had the symptoms compatible with sciatic 
neuropathy such as the absent ankle jerks and the EMG 
findings from 1997 had confirmed that this was of organic 
bases.  

IV.  Analysis

In assessing the clinical features of the veteran's residuals 
of herniated disc surgery, the Board has the benefit of 
extensive VA and private evaluations and examinations to 
include extensive testing such as specialized EMGs and 
others.  

From the outset, the Board would note that it is constrained 
from considering unrelated factors such as the veteran's 
tarsal tunnel syndrome which precipitates some lower 
extremity neurological symptoms.

Nonetheless, the Board notes that the clinical findings are 
somewhat equivocal in this case.  On the one hand, following 
his laminectomy, the veteran has clearly exhibited ongoing 
stability in the lower back reflected in relatively normal 
ranges motions on most occasions.  He has little pain on 
specific motions.  And there are relatively minimal muscle 
spasms.

On the other hand, the veteran clearly identifies ongoing 
moderate to severe pain such as when he gets up in the 
morning and on doing a number of regular activities.  He is 
hindered in his longtime work as an auditor and is unable to 
sit in the car for long periods of time.

Most importantly, when one analyzes the ongoing and confirmed 
clinical neurological findings, including VA and private 
studies to include CMS, EMG, and similar studies, there is 
unequivocal evidence of L-5 and S-1 right radiculopathy and 
left L-4/L-5 radiculopathy, with active components in the 
paraspinal muscles.

The veteran's low back disability can be rated under several 
alternative codes.  For instance, Code 5292 could be used if 
the predominant symptom was limitation of motion for which a 
20 percent rating would be assignable if moderate or a 40 
percent rating would be assignable if severe.  However, in 
this case, limitation of motion is not the prevalent low back 
symptom.

Collaterally, the Board notes that it has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id. (discussing 38 
C.F.R. §§ 4.40, 4.45).  However, in this case, as noted 
above, limitation of motion, with or without pain, are not 
the prevalent symptoms.

Under Code 5295, 20 percent would be warranted if there was 
muscle spasm and unilateral loss of lateral spine motion; a 
40 percent rating would require listing of the whole spine, 
marked limitation of forward bending and other symptoms, none 
of which is exhibited as a prevalent symptom in this case.  
Again, neither limitation of motion nor muscle spasm are the 
prevalent symptoms in this case.

Thus, on longitudinal review, the Board concurs that the most 
appropriate Code is 5293, which is what has been long used by 
the RO to reflect the veteran's disability picture.  In this 
case, the 20 percent evaluation, which has long been in 
effect is reflective of moderate intervertebral disc syndrome 
with recurring attacks.  However, the issue is whether that 
rating is adequate to compensate the veteran for his totality 
of symptoms.  In this regard, the Board can stipulate that 
the veteran does indeed appear to have developed increased 
symptomatology on recent examinations and his back has 
purportedly come to somewhat more intensely impact his 
industrial adaptability.

Under Code 5293, for assignment of a 40 percent rating, there 
must be severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  Or for a 60 percent rating, 
there must be evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and with little intermittent 
relief.  

In general, it may not be anticipated that any given 
disability picture will absolutely fulfill all criteria for a 
specific rating assignment.  And as noted above, the evidence 
is certainly not unequivocal in this case.  On the one hand, 
there is relatively free range of motion and no more than 
minimal limitation due to pain on most examination occasions 
(although the veteran says he has pain on rising, etc.).  
There is minimal muscle spasm.  All of these symptoms would 
tend to support the continuation of a rating of no more than 
20 percent.  

However, in this case, there are also unremitting and 
unequivocal signs of additional symptoms of a neurological 
nature (and not associable with tarsal tunnel syndrome), 
i.e., absent ankle jerk and sciatic neuropathy which reflects 
higher degree of relative impairment.  

In such instances where the evidence may more often than not 
reflect one or another standard of disability, judgment must 
be called into play to assign a rating that is an equitable 
and judicious weighing of the relative merits on both sides.  
In this case, with the presence of sciatic neuropathy 
compatible with the herniated disc for which he had surgery, 
even absent any other symptoms, the Board finds that a rating 
of 
40 percent is reasonably warranted.  Nonetheless, absent 
other significant disc syndrome with persistent symptoms and 
characteristic pain with little intermittent relief, an 
evaluation in excess of 40 percent is not warranted 
regardless of the Code used.  In fact, the Board finds that 
the above-described evidence is indicative of no more than a 
40 percent evaluation under Diagnostic Codes 5292, 5293 and 
5295 as a preponderance of the evidence is against an 
evaluation in excess of 40 percent. 

Therefore, the Board finds that no more than a 40 percent 
evaluation is warranted for the service-connected low back 
disorder, residuals of herniated nucleus pulposus with 
bilateral radiculopathy.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that he warrants an evaluation in 
excess of 20 percent, and specifically, a 40 percent 
evaluation, the medical findings support his contention and 
testimony.  However, his assertions do not alone support an 
evaluation in excess thereof when they are compared to 
objective clinical findings.  In this regard, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

An increased evaluation of 40 percent for postoperative 
residuals of herniated nucleus pulses is granted, subject to 
the regulatory criteria relating to the payment of monetary 
awards. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

